SMITH, CHARLES E., Associate Judge.
In this case, plaintiffs-appellees sued all of the defendants, jointly and severally, on four (4) counts of false arrest, imprisonment, malicious prosecution, unlawful search, trespassing and assault and battery. The amended complaint drew no distinction in these causes of action against any of the defendants.
The plaintiffs-appellees entered into a stipulation for a $5,000.00 settlement with some of the defendants. Prior to the trial, orders of dismissal with prejudice were entered as to these defendants. Jury trial proceeded against the remaining defendants, and verdicts were rendered for $5,000.00 compensatory damages against both appellants, and $2,500.00 for punitive damages against appellant Madden.
Appellants moved for a set-off against the judgment based on the $5,000.00 settlement. The trial court denied the motion. Florida Statute 768.041 requires a set-off of any settlement against defendants that are jointly liable for a tort. Leisure Group, Inc. v. Williams, 351 So.2d 374 (Fla.2nd DCA 1977). Since there were no separate and different causes of action against the remaining defendants, a set-off of the settlement should have been allowed. Florida Statute 768.041 is clearly applicable.
The order dated June 23, 1977, denying defendants’ motion for reduction of the verdict is reversed. This cause is remanded with directions to reduce the final judgment in the amount of $5,000.00.
REVERSED AND REMANDED.
CROSS and BERANEK, JJ., concur.